DETAILED ACTION
Status of Claims: Claims 27-38 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 32 and 38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hwang et al. (US 20190081672 A1).
Regarding claim 32, Hwang et al. disclose a method performed by radio network node for managing communication of a wireless device in a wireless communication network, the method comprising: transmitting configuration data to the wireless device, which configuration data indicates a mapping of reference signals to radio network node indications and/or beam indications (paragraph [0043]; beam formation identification information may comprise one or more beam identifiers for each of the transmitting beam formations, an indication of a mapping of each transmitting beam formation to a frequency-time block of a reference signal configuration); receiving a measurement report comprising selected reference signals, which reference signals are selected for simultaneous multiple transmissions of data to the wireless device taking into account to what estimated extent received reference signals are received spatially diversified, and3Attorney Ref.: 1009-3593 / P51658 US1 determining reference signals or beams to use for simultaneous multiple transmissions of data toward the wireless device taking the received measurement report into account (paragraph [0104] and fig. 9; CSI report is generated and transmitted to the receiver. The CSI report may comprise one or more CSIs each of which is associated with one or more CSI-RS within the set with the chosen beam pattern) (paragraph [0135]; the feedback suggests how many transmission beams should be used simultaneously for communications) (fig. 9; estimating signal quality for received set of CSI-RSs) (paragraph [0050] and fig. 4; UE may be configured with multiple beam processes for spatial diversity which the beam processes support different levels of beamforming) (paragraph [0106]; the received signal quality represents spectral efficiency with respect to beams adopted for CSI-RSs. each estimated metric associated with a distinct beam pattern).  
Regarding claim 38, Hwang et al. disclose a radio network node for managing communication of a wireless device in a wireless communication network, wherein the radio network node comprises a processing unit and a memory, said memory comprising instructions executable by said processing unit whereby said radio network node is operative to: transmit configuration data to the wireless device, which (paragraph [0043]; beam formation identification information may comprise one or more beam identifiers for each of the transmitting beam formations, an indication of a mapping of each transmitting beam formation to a frequency-time block of a reference signal configuration); receive a measurement report comprising selected reference signals, which reference signals are selected for simultaneous multiple transmissions of data to the wireless device taking into account to what estimated extent received reference signals are received spatially diversified, and to determine reference signals or beams to use for simultaneous multiple transmissions of data toward the wireless device taking the received measurement report into account (paragraph [0104] and fig. 9; CSI report is generated and transmitted to the receiver. The CSI report may comprise one or more CSIs each of which is associated with one or more CSI-RS within the set with the chosen beam pattern) (paragraph [0135]; the feedback suggests how many transmission beams should be used simultaneously for communications) (fig. 9; estimating signal quality for received set of CSI-RSs) (paragraph [0050] and fig. 4; UE may be configured with multiple beam processes for spatial diversity which the beam processes support different levels of beamforming) (paragraph [0106]; the received signal quality represents spectral efficiency with respect to beams adopted for CSI-RSs. each estimated metric associated with a distinct beam pattern).
Allowable Subject Matter
Claims 27-31 and 33-37 are allowed.
Response to Remarks/Arguments
Applicant’s remarks/arguments, see pages 6-10, filed 06/25/2021, with respect to independent 27 and 33 regarding “estimating to what extent the received reference signals are received spatially diversified based on a radio network node indication indicating from which radio network node a reference signal was sent, and/or a beam indication indicating in what direction the reference signal was sent toward the wireless device” have been fully considered and are persuasive. The rejections of these claims have been withdrawn. Applicant's remarks/arguments regarding independent claims 32 and 38 have been fully considered but they are not persuasive. Applicant submits that claims 32 and 38 include similar recitations as discussed with respect to claim 27, thus these claims are patentable for at least the same reasons. In response, the Examiner respectfully disagrees because claims 27 recites generating a measurement report by adding selected reference signals into the measurement report, which reference signals are selected for simultaneous multiple transmissions of data to the wireless device taking into account the estimated extent that the received reference signals are received spatially diversified which was estimated based on a radio network node indication indicating from which radio network node a reference signal was sent, and/or a beam indication indicating in what direction the reference signal was sent toward the wireless device. However Claims 32 and 38 only require receiving a measurement report comprising selected reference signals, which reference signals are selected for simultaneous multiple transmissions of data to the wireless device taking into account to what estimated extent received reference signals are received spatially diversified without explicitly claiming that such estimating to what extent the received reference 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945.  The examiner can normally be reached on Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/Primary Examiner, Art Unit 2476